DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 13 are objected to because of the following informalities: 
Claim 3 recites “the second fluid interface comprises a flange configured to couple the first fluid interface to the drape”. This appears to be a typographic error for “the second fluid interface comprises a flange configured to couple the second fluid interface to the drape”.  
Claim 13 recites “the fluid passage has diameter”. This appears to be a typographic error for “the fluid passage has a diameter”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 13-16 is rejected under 35 U.S.C. 103 as being unpatentable over Blott et al. (US 2009/0054855 A1) in view of Chappel et al. (US 8,869,826 B2).
Regarding claim 1, Blott discloses a system for treating a tissue site (Figs. 1-6, feat. 1; ¶0341), comprising: a manifold (48; ¶0350) configured to contact the tissue site (5); a drape (3) configured to be positioned over the manifold to form a sealed space (¶0341); a first fluid interface (6) configured to be fluidly coupled to the sealed space and a fluid source (12); a second fluid interface (9) configured to be fluidly coupled to the sealed space and a negative pressure source (18); and an irrigation valve fluidly coupled to the first fluid interface (14; ¶0341).
Blott does not disclose the details of the valve as claimed.
Chappel teaches a fluid regulating valve (Fig. 2; Col. 6, lines 1-10) comprising a housing (2) having an end wall (inlet connector 1 comprises a wall for one end of the plunger to abut), a base (outlet connector 4 comprises a portion for the other end of the plunger to abut), and a variable volume chamber (3). The valve further comprises a fluid inlet (1), a fluid outlet (4), a plunger (5) having a head (the portion of the plunger closer to the inlet), a rod (19), and a valve member (the portion of the rod that contacts the outlet). The plunger further comprises a fluid passage disposed in the plunger and extending from the head to the valve member such that the fluid passage coupled the fluid inlet and outlet (6; Col. 6, lines 1-10) and a spring that surrounds the rod and biases the plunger toward the outlet (7). Chappel teaches that such a valve automatically regulates the fluid flow based on the pressure differential across the valve (Col. 4, lines 16-20; Col. 6, lines 1-56). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Blott so that the irrigation valve comprises a housing having an end wall, a conical base, and a variable volume chamber; a fluid inlet coupled to the end wall and configured to be coupled to the negative pressure source; a fluid outlet coupled to the base and configured to be coupled to the negative pressure source; a plunger disposed in the housing, the plunger having a head, a rod having a first end coupled to the head and a second end coupled to a valve member; a fluid passage disposed in the plunger and extending from the head to the valve member of the plunger, the fluid passage fluidly coupled to the fluid inlet and the fluid outlet; and a spring configured to at least partially surround the rod and bias the plunger so that the valve automatically regulates the flow of fluid from the fluid source to the first fluid interface based on the pressure differential caused by the negative pressure source as taught by Chappel.
Chappel is silent with respect to the base being conical. However, absent persuasive evidence that a conical base is significant, a base with any shape that does not affect the functioning of the valve is taken to be a matter of choice which a person of ordinary skill in the art would have found to be obvious.
Regarding claims 4 and 5, Blott in view of Chappel discloses the system of claim 1. Blott further discloses that each of the first and second fluid interfaces comprises a tube configured to be inserted through the drape and fluidly coupled to the sealed space (Fig. 1 depicts inlet tube 6 and outlet tube 9 passing through drape 3).
Regarding claim 6, Blott in view of Chappel discloses the system of claim 1. Chappel further teaches that the variable volume chamber (3) comprises a fluid inlet chamber upstream of the plunger (5) and coupled to the fluid inlet and a fluid outlet chamber downstream of the plunger and coupled to the fluid outlet. Therefore, Blott in view of Chappel further discloses that the variable volume chamber comprises a fluid inlet chamber fluidly coupled to the fluid inlet and a fluid outlet chamber fluidly coupled to the fluid outlet.
Regarding claims 7-9, Blott in view of Chappel discloses the system of claim 1. Chappel further teaches that the spring biases the plunger between three positions based on the pressure differential between the fluid inlet and outlet: a first position in which the pressure is low, the valve is fully closed, the fluid channel is at its minimum length, and the spring is at its maximum length; a second position in which the pressure is above the opening pressure, the valve is open, and the lengths of the fluid channel and spring vary with the pressure differential; and a third position in which the pressure is high, the valve is fully open, the fluid channel is at its maximum length, and the spring is at its minimum length (Figs. 2-4; Col. 6, lines 35-51). Therefore, Blott in view of Chappel further discloses that the spring is configured to bias the plunger between a first position, a second position, and a third position, with respect to claim 7, that a length of the spring is greater in the first position than a length of the spring in the second position and a length of the spring in the third position, with respect to claim 8, and that a length of the spring in the second position is greater than a length of the spring in the third position.
Regarding claim 13, Blott in view of Chappel discloses the system of claim 1. Chappel teaches that the cross-section of the fluid passage (6) in part determines the flow rate through the valve (Col. 6, lines 16-34; Col. 10, lines 12-22). Therefore, Chappel teaches that the size of a fluid channel is a result effective variable that influences the flow rate through that fluid channel, and one of ordinary skill in the art would recognize that the diameter of the fluid passage could be experimented with in order to optimize for a desired flow rate. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try to modify the system disclosed by Blott in view of Chappel so that the fluid passage has a diameter between about 1 mm to about 2 mm in order to optimize for a desired flow rate. Please see MPEP §2144.05(II)(A-B).
Regarding claim 14, Blott in view of Chappel discloses the system of claim 1.
Blott further teaches that negative pressures between about 50% atmospheric pressure (about 380 mm Hg) to about 10% atmospheric pressure (about 75 mm Hg) are suite able for moving irrigant fluid from a fluid supply through a wound dressing without an irrigation pump (¶0113-0114). Blott further teaches that the volume flow rate of irrigant for optimum performance of the wound healing process is in the range of 1 ml/hour (0.017 cc/min) to 1500 ml/hour (25 cc/min) (¶0144-0145). Therefore, both the pressure applied to the wound and the irrigant flow rate are result-effective variables that should be optimized in order to reach the optimum performance of the wound healing process. In view of the teachings of Blott, one of ordinary skill in the art would have pursued negative pressures between 75 mm Hg and 380 mm Hg, and irrigant flow rates between 0.017 cc/min and 25 cc/min, with a reasonable expectation of success that they would be able to optimize the performance of the wound healing process. Additionally, as noted above with respect to claim 13, Chappel teaches that the size of the groove is a result effective variable that effects the flow rate through the valve. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Blott in view of Chappel so that the fluid passage is sized to accommodate a flow rate of about 10 cc/minute at a negative pressure of about 75 mm Hg in order to optimize the performance of the wound healing process as taught by Blott.
Regarding claim 15, Blott in view of Chappel discloses the system of claim 1, and Blott further discloses that the fluid source comprises an intravenous fluid bag (¶0302).
Regarding claim 16, Blott in view of Chappel discloses the system of claim 1. Blott in view of Chappel does not disclose that the fluid is saline. However, the examiner takes Official Notice that saline is well known in the art as a fluid for use in medical applications. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Blott in view of Chappel so that the fluid is saline.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Blott et al. (US 20090054855 A1) in view of Chappel et al. (US 8,869,826 B2) and in further view of Schrammel (US 2013/0046223 A1).
Regarding claims 2 and 3, Blott in view of Chappel discloses the system of claim 1, but is silent with respect to each of the first and second fluid interfaces comprising a flange configured to couple them to the drape.
Schrammel teaches a long term wound dressing (Fig. 8, feat. 100; ¶0052-0054) comprising flushing (32) and drainage (42) tubes secured to an outer membrane (10) with flanges (33, 43; ¶0054). Schrammel teaches that the flanges advantageously prevent the tubes from disengaging from the membrane (¶0054). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Blott in view of Chappel so that the first fluid interface comprises a flange configured to couple the first fluid interface to the drape, with respect to claim 2, and so that the second fluid interface comprises a flange configured to couple the second fluid interface to the drape, with respect to claim 3, in order to prevent the fluid interfaces from disengaging form the drape as taught by Schrammel.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blott et al. (US 2009/0054855 A1) in view of Chappel et al. (US 8,869,826 B2) and in further view of Santomieri (US 3,626,959 A).
Regarding claim 10, Blott in view of Chappel discloses the system of claim 1. Chappel further teaches an outlet opening which may be in the valve member (9; Col. 6, lines 1-10; Col. 7, lines 5-7) which allows flow through the outlet connector even when the pressure differential is at a maximum and the valve is fully actuated and the valve member is in the fluid outlet (Fig. 3-4; Col. 6, lines 43-51). However, Chappel teaches an opening, rather than the claimed groove. Therefore, the system of Blott in view of Chappel differs from the claimed system by substituting an opening in the valve member that allows flow when the valve member is in the fluid outlet for the claimed groove.
Santomieri teaches an inline valve for controlling the flow of intravenous fluid (Abstract; Figs. 1 and 4). Santomieri teaches an embodiment in which fluid is communicated through the valve via openings (Fig. 1, feats. 34, 36, 42, and 44; Col. 2, lines 19-35) and an alternate embodiment in which grooves are substitutes for the openings for communicating fluid (Fig. 4, feats. 54, 56, 60, and 62; Col. 3, lines 1-26). Therefore, Santomieri teaches that grooves may be substituted for openings for the purpose of communicating fluid through a valve and that a groove for communicating fluid would predictably fulfill the same function as an opening for communicating fluid. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Blott in view of Chappel so that it comprises a groove disposed in a side of the valve member configured to fluidly couple the fluid outlet to the variable volume chamber if the valve member is positioned in the fluid outlet. Please see MPEP §2143(I)(B).
Regarding claim 11, Blott in view of Chappel and in further view of Santomieri discloses the system of claim 10, but is silent with respect to the specific diameter of the groove. Chappel teaches that the cross-section of the fluid passage (6) in part determines the flow rate through the valve (Col. 6, lines 16-34; Col. 10, lines 12-22). Therefore, Chappel teaches that the size of a fluid channel is a result effective variable that influences the flow rate through that fluid channel. Because the groove in the valve member is a fluid channel, one of ordinary skill in the art would recognize that the diameter of the groove is a result effective variable that could be experimented with in order to optimize for a desired flow rate. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try to modify the system disclosed by Blott in view of Chappel and in further view of Santomieri so that the groove has a diameter between about 0.2 mm and about 0.3 mm in order to optimize for a desired flow rate. Please see MPEP §2144.05(II)(A-B).
Regarding claim 12, Blott in view of Chappel and in further view of Santomieri discloses the system of claim 10.
Blott further teaches that negative pressures between about 50% atmospheric pressure (about 380 mm Hg) to about 10% atmospheric pressure (about 75 mm Hg) are suite able for moving irrigant fluid from a fluid supply through a wound dressing without an irrigation pump (¶0113-0114). Blott further teaches that the volume flow rate of irrigant for optimum performance of the wound healing process is in the range of 1 ml/hour (0.017 cc/min) to 1500 ml/hour (25 cc/min) (¶0144-0145). Therefore, both the pressure applied to the wound and the irrigant flow rate are result-effective variables that should be optimized in order to reach the optimum performance of the wound healing process. In view of the teachings of Blott, one of ordinary skill in the art would have pursued negative pressures between 75 mm Hg and 380 mm Hg, and irrigant flow rates between 0.017 cc/min and 25 cc/min, with a reasonable expectation of success that they would be able to optimize the performance of the wound healing process. Additionally, as noted above with respect to claim 11, Chappel teaches that the size of the groove is a result effective variable that effects the flow rate through the valve. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Blott in view of Chappel and in further view of Santomieri so that the groove is sized to accommodate a flow rate of about 0.5 cc/min at a negative pressure of about 125 mm Hg in order to optimize the performance of the wound healing process as taught by Blott.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rancani (US 5,054,518 A) discloses an automatically regulating fluid flow valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781